Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                           December 14, 2021




             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II

 STATE OF WASHINGTON,                                                No. 54121-1-II

                                Respondent,

        v.

 CHARLES RILEY BLACKETER,                                     UNPUBLISHED OPINION

                                Appellant.


       WORSWICK, J. — Charles Riley Blacketer appeals the trial court’s order denying his CrR

7.8 motion to withdraw his guilty plea. Blacketer argues that his guilty plea was not made

knowingly because he was not informed that he would be responsible for paying for the sex

offender treatment program ordered as part of his special sex offender sentence alternative

(SSOSA). In a statement of additional grounds for review, Blacketer also argues that his due

process rights were violated by the court reporter’s delay in transcribing the report of

proceedings from his CrR 7.8 hearing. We disagree with both of Blacketer’s arguments and

affirm the trial court’s denial of his CrR 7.8 motion.

                                               FACTS

       After the daughter of Blacketer’s former girlfriend disclosed that Blacketer had

repeatedly raped her from the time she was 6 until she was 15, the State charged Blacketer with

first degree child rape and third degree child rape.
No. 54121-1-II


       As the parties were conducting voir dire for a jury trial, Blacketer informed the court that

he and the State had reached a resolution. Blacketer pleaded guilty to amended charges of three

counts of third degree child rape. Included in his statement of defense on plea of guilty was the

State’s recommendation that Blacketer receive a SSOSA sentence and complete sex offender

perpetrator treatment. The trial court sentenced Blacketer on July 16, 2018. At the plea hearing,

the trial court engaged in a colloquy with Blacketer, confirming that he had a full understanding

of the consequences of his guilty pleas. Defense counsel specifically informed the trial court that

he had reviewed the consequences with Blacketer, including what the SSOSA program involves

and “all the collateral, firearms, sex offender registration issues that are involved [], as well as

the sex offender treatment, the DOC supervision.” Clerk’s Papers (CP) at 268. The trial court

found that the guilty pleas were made knowingly and voluntarily and accepted the pleas.

       The trial court granted Blacketer a SSOSA and sentenced Blacketer to 51 months

confinement, suspended. The trial court ordered Blacketer to undergo and successfully complete

an outpatient sex offender treatment program. Specifically, the judgment and sentence stated:

              The defendant shall enter into and make progress towards successfully
       completing a program offering State certified specialized treatment for problems of
       sexual deviance within 30 day of release and sign all releases necessary to ensure
       the CCO can consult with the treatment provider to monitor progress and
       compliance.

CP at 102.

       In February 2019, the State filed a motion to revoke Blacketer’s SSOSA sentence based

on his failure to comply with the conditions of his sentence. In September 2019, Blacketer filed

a motion under CrR 4.2(f) and CrR 7.8(b)(1) to withdraw his guilty plea. Blacketer argued that




                                                   2
No. 54121-1-II


the cost of sex offender treatment was a direct consequence of his guilty plea of which he was

not informed.

       The trial court held a hearing on the State’s motion to revoke the SSOSA sentence and

Blacketer’s motion to withdraw his guilty plea. As to the State’s motion to revoke, the trial court

found that Blacketer had failed to report as required since September 6, 2018, failed to take a

polygraph test as required, failed to be available for drug and alcohol testing since March 6,

2019, and failed to enter into or participate in sexual deviancy treatment as required by his

SSOSA sentence. The trial court concluded that Blacketer failed to comply with the terms and

conditions of his SSOSA sentence and revoked the SSOSA sentence and ordered Blacketer to be

committed to the DOC for 51 months.

       As to Blacketer’s motion to withdraw his guilty plea, the trial court reviewed the

evidence submitted, and entered findings of fact and conclusions of law. The court concluded

that sex offender treatment is a collateral consequence, not a direct consequence, of a plea to a

sex offense. The trial court further concluded that “[e]ven if sex offender treatment were a direct

consequence, [Blacketer] was fully advised of the rights and the responsibilities that he had as

part of the plea agreement he entered into.” CP at 280. Accordingly, the trial court denied

Blacketer’s motion to withdraw his guilty plea.

       Blacketer appeals the trial court’s order denying his motion to withdraw his guilty plea.

                                             ANALYSIS

       Blacketer argues that the trial court erred by denying his CrR 7.8 motion to withdraw his

guilty plea because he was not informed that he would be responsible for the cost of sex offender

treatment. We hold that the trial court did not err.



                                                  3
No. 54121-1-II


       Generally, we review a trial court’s decision on a CrR 7.8 motion to withdraw a guilty

plea for abuse of discretion. State v. Buckman, 190 Wn.2d 51, 57, 409 P.3d 193 (2018). But

where, as here, the request for withdrawal is based on a claimed prejudicial constitutional error,

we review the court’s decision de novo. Buckman, 190 Wn.2d at 58.

       A court must allow a defendant to withdraw a guilty plea when necessary to correct a

manifest injustice. CrR 4.2(f); In re Pers. Restraint of Stockwell, 179 Wn.2d 588, 595, 316 P.3d

1007 (2014). “Due process requires that a defendant’s guilty plea be knowing, voluntary, and

intelligent.” State v. Mendoza, 157 Wn.2d 582, 587, 141 P.3d 49 (2006). A defendant does not

enter a guilty plea knowingly or voluntarily when it is based on misinformation about the direct

sentencing consequences. State v. Robinson, 172 Wn.2d 783, 790, 263 P.3d 1233 (2011).

Enforcing a plea agreement that was not entered knowingly, voluntarily, and intelligently

violates due process and results in a manifest injustice. Mendoza, 157 Wn.2d at 587.

       A motion to withdraw a plea after entry of judgment is a collateral attack governed by

CrR 7.8, which allows the court to relieve a party from final judgment for reasons including

mistake, newly discovered evidence, or any other reason justifying relief. Buckman, 190 Wn.2d

at 60. “On collateral review, when the claimed error is ‘a misstatement of sentencing

consequences,’ we require the petitioner to show ‘actual and substantial prejudice.’” Buckman,

190 Wn.2d at 60 (quoting Stockwell, 179 Wn.2d at 598-99).

       For a defendant seeking to withdraw a guilty plea, that means showing “that a rational

person in his situation would more likely than not have insisted on proceeding to trial.”




                                                 4
No. 54121-1-II


Buckman, 190 Wn.2d at 71. The actual and substantial prejudice inquiry is “an objective,

rational person inquiry, rather than a subjective analysis.” Buckman, 190 Wn.2d at 66. “‘[A]

bare allegation that a petitioner would not have pleaded guilty if he had known all the

consequences of the plea is not sufficient to establish prejudice.’” Buckman, 190 Wn.2d at 67

(quoting In re Pers. Restraint of Riley, 122 Wn.2d 772, 782, 863 P.2d 554 (1993)).

       Here, Blacketer fails to show actual and substantial prejudice. Blacketer makes no

argument that a rational person would more likely than not have insisted on proceeding to trial

had they known they would be responsible for the cost of sex offender treatment. Indeed,

Blacketer does not even contend that he would have chosen not to plead guilty. Blacketer was

initially charged with first degree child rape and third degree child rape, which, if convicted,

would have resulted in a significantly longer sentence. See RCW 9.94A.510, .515. Because

Blacketer cannot show that a rational person in his situation would more likely than not have

insisted on proceeding to trial, Blacketer fails to show that the trial court erred by denying his

CrR 7.8 motion to withdraw his guilty plea.

                              STATEMENT OF ADDITIONAL GROUNDS

       In his statement of additional grounds, Blacketer argues that his due process rights were

violated by the court reporter’s delay in transcribing the report of proceedings from his hearing.

We disagree.

       When a state provides a constitutional right to appeal and establishes appellate courts as

an integral part of the criminal justice system, an appeal must comport with due process. State v.

Burton, 165 Wn. App. 866, 876, 269 P.3d 337 (2012). “Washington guarantees the right to

appeal criminal prosecutions, and substantial delay in the appellate process may constitute a due



                                                  5
No. 54121-1-II


process violation.” State v. Lennon, 94 Wn. App. 573, 577, 976 P.2d 121 (1999). To determine

whether appellate delay amounts to a due process violation, Washington courts apply a modified

version of the four-part test set forth in Barker v. Wingo, 407 U.S. 514, 530, 92 S. Ct. 2182, 33 L.

Ed. 2d 101 (1972). Lennon, 94 Wn. App. 573, 577-78, 976 P.2d 121 (1999). This test requires

us to examine (1) the length of the delay, (2) the reason for the delay, (3) the defendant’s

diligence in pursuing the right to appeal, and (4) the prejudice to the defendant. Lennon, 94 Wn.

App. at 578.

        “The length of the delay acts as a triggering mechanism, meaning that unless the delay is

unreasonable under the circumstance, there is no necessity to inquire further.” Lennon, 94 Wn.

App. at 578. In Lennon, Division III of this court determined that a court reporter’s 10-month

delay in preparing the report of proceedings fell far short of a due process violation. 94 Wn.

App. at 578. Here, most of the report of proceedings was prepared and filed with this court on

time. However, one court reporter failed to file the report of proceedings from Blacketer’s June

2018 hearing despite numerous attempts by counsel and this court to contact her and the repeated

imposition of sanctions. During the unprecedented COVID-19 pandemic, the court reporter

moved from Thurston County to eastern Washington and never filed the hearing transcript.

Eight months after the transcript was due, counsel agreed to use the transcript filed in the clerk’s

papers, and the appeal proceeded. While we empathize with Blacketer’s frustration, the eight-

month delay was not unreasonable under the circumstances. Accordingly, there is no necessity

to inquire further.




                                                 6
No. 54121-1-II




        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Worswick, J.
 We concur:



 Lee, C.J.




 Cruser, J.




                                                  7